Citation Nr: 1749305	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  15-33 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether the Appellant's countable income is excessive for VA purposes with respect to entitlement to improved death pension benefits.


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to June 1946.  He died in July 2014.  The Appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 administrative decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin, which denied the appellant's claim for VA death pension, based on a finding that the Appellant's income exceeded the allowable maximum for VA purposes.  See 12/03/14 Legacy Content Document Manager (LCDM), Notification Letter (e.g. VA 20-8993, VA 21-0290, PCGL).  The Appellant appealed via a January 2015 notice of disagreement.  Id. 

The Appellant indicated that she did not want to appear at a Board hearing.  See 01/18/17 LCDM, VA 27-0820 Report of General Information.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Appellant's countable income exceeds the maximum limit allowed for nonservice-connected death pension benefits.


CONCLUSION OF LAW

The criteria to establish entitlement to nonservice-connected death pension benefits have not been met.  38 U.S.C.A. §§ 1503, 1521, 1541, 5107 (West 2016); 38 C.F.R. §§ 3.3(b), 3.21, 3.23, 3.271-3.275 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

In September 2014, the RO made an initial determination with regard to the Appellant's claim for death pension benefits.  In it, the RO explained how it calculated the Appellant's countable income.  Thereafter, the Appellant submitted new evidence, which was considered in the December 2014 administrative decision, currently on appeal.  To the extent, that there were any notification defects, the Board finds that these were corrected by issuance of a statement of the case in September 2015.  Therefore, VA has complied with its duty to notify. 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b). 

VA has also complied with its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA has obtained, to the extent possible, all relevant evidence identified by the Appellant and necessary for an equitable resolution of the issue on appeal.  VA has obtained evidence regarding the Appellant's income from the Social Security Administration (SSA).

II.  Analysis

Basic entitlement to nonservice-connected death pension for a surviving spouse exists if (1) the Veteran had qualifying service, or was receiving or entitled to receive compensation or retired pay for a service-connected disability based on wartime service at time of death; and (2) the claimant meets the net worth requirements of § 3.274 and has an annual income not in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. §§ 1521, 1541, 1543; 38 C.F.R. § 3.3(b)(4).

The Appellant has been determined to be the Veteran's surviving spouse and she has not remarried.  The Veteran is shown to have had qualifying service of more than 90 days during a period of war.  See 38 C.F.R. § 3.3(a)(3), (b)(4). 

As discussed below, however, the Appellant's countable income is in excess of the applicable MAPR.  Nonservice-connected death pension is not payable to a claimant whose annual income exceeds the limitations as set forth in 38 C.F.R. § 3.23, or if it is reasonable that some part of the claimant's estate be consumed for his or her maintenance.  See 38 U.S.C.A. §§ 1521, 1541, 1543; 38 C.F.R. § 3.3(b)(4).  In light of the Appellant's income levels, it is unnecessary to discuss the provisions concerning net worth in this case. 

Countable income and excludable expenses are based on 12-month annualization periods for death pension.  In determining income for the purposes of nonservice-connected death pension, payments of any kind from any source shall be counted as income during the annualization period in which they are received, except for certain listed exclusions.  38 U.S.C.A. § 1503; 38 C.F.R. §§ 3.271, 3.272. 

As pertinent to this case, for a nonservice-connected death after separation from service, where a claim is received on or after December 10, 2004, the effective date for an award of pension will be the first day of the month in which the Veteran's death occurred if the claim is received within one year after the date of death; otherwise, the effective date is the date the claim was received.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(c)(3).  The Appellant's claim was received in August 2014, within one month of the Veteran's death in July 2014.

Accordingly, for the Appellant's claim for death pension, the initial annualization period in which income will be counted extends from the date of alleged entitlement, i.e., the Veteran's date of death in July 2014, through the end of the month that is 12 months after that date, i.e., July 31, 2015.  That is the period on appeal before the Board in this claim.  (After the initial year, countable income is generally based on the calendar year.)  See M21-1 MR V.i.3.A.3.c.

The income limits, or maximum annual pension rates (MAPR) are specified in 38 U.S.C.A. §§ 1521 and 1542, as increased from time to time under 38 U.S.C.A. § 5312.  The rates of death pension benefits are published in tabular form in appendix B of Veterans Benefits Administration Manual M21-1 (M21-1), and are given the same force and effect as if published in the Code of Federal Regulations. 38 C.F.R. § 3.21.  The MAPR varies depending on the number of dependents a claimant has; the Appellant in this case does not have any dependents.  The applicable MAPR for a surviving spouse with no dependents is $8,485, effective December 1, 2013.  The MAPR increased to $8,630 effective December 1, 2014.  For determining the initial award, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by 12.  38 C.F.R. 3.273 (a). Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income. 38 C.F.R. § 3.271 (c).

In essence, VA subtracts the total amount of countable income in one year, less excluded income, from the MAPR for that year; then, if a positive amount remains, the rest is divided by twelve to determine the monthly death pension benefit. When a change in the MAPR occurs, the Board repeats the calculation with the new MAPR as the starting amount. 38 C.F.R. §  3.273 (b)(1). When a change in income occurs, the MAPR will be reduced by the new annualized income effective on the date that the increased income began. 38 C.F.R. §  3.273 (b)(2).

To be able to deduct unreimbursed medical expenses from income, they must have exceeded five percent of the MAPR, which was $424 (as of December 1, 2013; increasing to $431 December 1, 2014).  See 38 C.F.R. § 3.23(a)(5); M21-1 MR, Part I, Appendix B, Section A.

In her August 2014 application for death pension, the Appellant reported gross monthly income of $556 from the Social Security Administration (SSA) and $986 from the U.S. Civil Service.  An October 2014 statement from the U.S. Office of Personnel Management confirms that the Appellant receives a gross monthly annuity of $986.  See 10/24/14 LCDM, Income and Tax Statements.  An SSA inquiry confirms a monthly benefit of $556 in July 2014.  See 11/28/14 LCDM, SHARE Print Screens.  (The Board notes that the September 2015 statement of the case used a lower annualized SSA benefit of $2,820; this figure, however, is based on a monthly SSA benefit of $235.  SSA documents shows that $235 was the monthly SSA benefit credited in December 2013, prior to the date of entitlement.  These same documents clearly show a monthly benefit of $556 for July 2014.  Id.  The appellant also reported expected income of $380 from dividends and interest for the next 12 months.  Nonetheless, an Improved Pension Eligibility Verification Report from July 2015 shows total interest and dividends of $206 for the period between July 2014 and July 2015.  See 07/27/15 LCDM, Eligibility Verification Report.  These sources of income amount to a total combined income of $18,710 for the first annualization period.  

The law provides that unreimbursed medical expenses in excess of five percent of the MAPR, including health insurance premiums, may be excluded from the Appellant's income for the same 12-month annualization period, to the extent they were paid by her.  See 38 C.F.R. § 3.272(g).  The amounts paid by a surviving spouse for the Veteran's expenses of last illness and burial (to the extent such burial expenses are not reimbursed under Chapter 23 of title 38 38 U.S.C) may also be excluded.   See 38 C.F.R. § 3.272(h).

In July 2015, the Appellant reported medical expenses of $3,022.  See LCDM, VA 21-8416 Request for Information concerning Medical, Legal or Other Expenses.  The amount in excess of $424, or $2,598 may be deducted from the total combined annual income of $18,710, yielding $16,112.  The amount of money paid by the Appellant in final expenses for the Veteran's last illness and burial may also be deducted from the 2014 countable income.  Here, the Appellant reported last expenses of $1,257.  The Appellant received VA burial benefits of $300 and this amount must be subtracted, resulting in $957.  This additional expense yields a total countable income of $15,155.  Unfortunately, this exceeds the applicable MAPR for 2014 of $8,485.  Therefore, entitlement to nonservice-connected death pension is not shown.  See 38 U.S.C.A. §§ 1521, 1541; 38 C.F.R. §§ 3.271, 3.272.


      ORDER

The Appellant's countable income exceeds that maximum limit allowed for entitlement to improved death pension benefits and the claim must be denied.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


